Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Applicant’s election without traverse of Group I (claims 1-17 and 19) and species (specific combinations of biomarkers, see below) in the reply filed on 01/11/2021 and 05/26/2021).

    PNG
    media_image1.png
    65
    537
    media_image1.png
    Greyscale

During the interview with the applicant’s representative, Lawrence Herbin on 01/27/2021, the examiner explained that claims 1-2, 4-17 are drawn to mRNA expression and claim 19 is drawn to protein expression of the recited biomarkers; and proposed to elect one type of analysis because the search requires a differ field of search searching different resources with different search queries. The applicant elected claims 1-17 directed to mRNA expression of the biomarkers. 
Status of the claims
Claims 1-2, 4-18 and 19-20 are pending in the application. Claims 18 and 20 are withdrawn in the amended claims mailed on 01/11/2021.
Claims 4-5, 7-8, 10-12, 15, 17 and 19 are withdrawn because they are directed to non-elected species. With regard to claims 4-5, 7-8, 10-12, 15, and 17, the claims recite some genes which are not in the combination of elected biomarker directed to Group 1 and Group 2. 
With regard to the claim-set filed on 01/11/2021, the claim set is not compliance with the requirements for claims amendments because the withdrawn claims 18 and 20 are not recited [see MPEP 714 (C), below].
MPEP states that “Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application”.
Thus, the applicant is advised that the withdrawn claims must be either recited OR cancelled.  
Claims 1-2, 6, 9, 13-14 and 16 are under the examination. 
Claim Objections
3.	Claims 1, 9 and 14 are objected to because of the following informalities:  
The independent claims 1, 9 and 14, claims recite “TFN” gene in group 1. Claims 6 and 16, which depend from claims 1 and 14, recite “TNF” in the group 1.  The gene symbol of “TFN” was not identified in various search resources. The search for “TFN” gene symbol did not result any hit in these search resources [e.g. Genecard https://www.genecards.org/; NIH Gene search resources]. 
The “TFN” was not disclosed in the specification Table 1 (page 16-19), Table 3 (page 21) and Table 5. In addition, in the disclosure of the specification, discrepancies between “TFN and TNF” is observed in a combination of genes for group 1.

Furthermore, in currently examining claims, withdrawn claims and the specification including Tables and Figures, there are discrepancies between gene symbols for the same gene. Some examples are provided here, “TFN (claims 1, 9 and 14) or TNF (claims 6 and 16, Fig 13 B) or NTF (Fig 13A, 13 C)”, “NOS2 (Table 1, Fig 13 B) OR NO82 (Fig 13 C); VTN (claims 4 and 9) and VT (clam 12)”; “ HP (claims 4 and 14) and P (clam 16)”, and MTE1 or MET1 or MTB1. 
Claim Rejections - 35 USC § 112 (a) New Matter
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “(c) comparing expression levels of a selected majority of genes measured in said group 1 and/or group 2 with expression levels of respective genes indicative of a person free of a colorectal tumor; and d) detecting that the target patient has metastatic cancer if said selected majority of group 1 genes are overexpressed and/or said selected majority of group 2 genes are underexpressed.
Claim 2 (a dependent claim of claim 1) recites “wherein the detecting step is carried out by selecting a majority of statistically significant genes of group 1 and/or group 2”.
	Claim 9 recites “b) measuring in said hepatic tissue sample expression levels of genes from statistically significant ones of a selected majority of group 1 genes (PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TFN), a selected majority of group 2 genes (NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ADH1B, CYP2E1) and/or a selected majority of group 3 genes (HP, VTN, RPS27, RPL23, GAPDH, TXN, VEGFA, CEACAMI, IGF1, TGFB1, DDR2, NOS2, and BMP7); (c) comparing said measured expressions levels of said selected majority of genes in 
Claim 14 recites “(b) measuring in said biopsy expression levels of selected ones of prometastatic genes within proinflammatory, immune regulation, bioprotection and fibrogenic/regeneration functional classes of genes from selected majorities of group I genes (PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TFN), group 2 genes (NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ADH1B, CYP2E1)”. 
	The recitation as “a selected majority of ………..” is interpreted as “the greater number of genes are selected from the group 1 or the group 2”, for example more than 50% of the genes from recited genes in each group. 
 	The response filed with the amendment adding the “selected majority” qualifier does not provide basis for the amendment. 
The specification discloses selecting a number of genes from group 1 and group 2” (OR) measuring “gene expression levels of multiple statistically significant genes selected from group 1 …., group2 ..” (OR) measuring “gene expression levels of genes from statistically significant ones of genes from group 1 …., group 2 ..” (OR) selecting expression levels of prometastatic genes a statistically effective number of genes  ...” (see para 20-22, 24, 29, see the example below). 
The specification discloses methods of selecting genes that show a statistical significant association with prometastatic hepatic cancer with or without colorectal cancer in tables and figures (e.g. Table 1-3 and Figures). The specification also discloses clustering genes or a subset of genes among detected genes in the method 
In this regard, the specification lacks support of “selected majority of ..” OR selected majorities of..” in the claimed invention. 
The specification does not specifically does not use the terms “majority of genes or majorities of genes; and does not even use the language that appears to imply it. The specification also does not specifically disclose what “majority” refers to (e.g. more than 5 genes from the recited 10 genes from the group 1) and what “multiple” refers to (multiple is considered more than one).  In this situation, the specification does not explicitly or implicitly describe for one having skill in the art to predict what the “selected majority of …” encompasses, leading to the finding that “selected majority” is a new matter.
The specification lacks adequate support for this limitation. Lack of such teachings in the specification for claimed invention directed to detecting prometastatic hepatic caner/ diagnosing and treating a patient suspected of having a subclinical liver micrometastasis disease or subclinical liver metastasis with a targeted gene therapy/ detecting anatomical location of an occult CRC tumor in a patient without clinical evidence of CRC, the examiner was not able to reasonably predict certain numbers of genes from group 1 and group 2, to be considered as ““selected majority/majorities”.
The specification does not teach nor inherently suggest nor imply “selected majority/majorities of …” in the methods. Accordingly, this is a new matter. (MPEP 2163.04 and MPEP 2163.07).
Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-2, 6, 9, 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 6, 9, 13-14 and 16  
With regard to claims 1, 9, and 14, the claims recite a gene symbol “TFN”. The gene symbol “TFN” was not identified in various search resources. The search for “TFN” gene symbol did not result any hit in search resources [e.g. Genecard https://www.genecards.org/; NIH Gene search resources]. Thus, the claims are confusing because the gene identifier TFN is not an art established identifier, according to the search results. In addition, no definition of TFN is given in the specification nor TFN is not disclosed in the lists of the genes tested in Table 1 (page 16-19) and Table 3 (page 21). Accordingly, it is unclear what are the genes consisted in a combination of group 1 since TFN is unable to be identified. 
The independent claims 1 and 14, claims recite “TFN” and “MT1E” gene in group 1. With regard to claims 6 and 16, which depend from claims 1 and 14, recite “TNF” in the group 1. Thus, claims 6 and 16 are confusing because it is unclear the recitation as TNF is a typo-error or TNF is a newly recited gene in the claims. Claim 16, MTE1”, the claim is confusing because it is unclear this recitation is a typo-error or a newly recited gene. The specification does not disclose MTE1 in Table 1.
	Claim 9 recites “A method of diagnosing and treating a patient suspected of having a subclinical liver micrometastasis disease or subclinical liver metastasis with a targeted gene therapy”. However, the method steps (a-e) are directed to treating a patient for liver metastasis. Thus, it is unclear how the diagnosis is performed because the claim does not recite any method step that is directed to diagnosing the patient. 
The recitation as “with a targeted gene therapy” is confusing because it is unclear how the patient is treated with a targeted gene therapy because the method step of treating does not recite any treatment that target a gene OR it is unclear the patient is already treated with a targeted gene therapy or not. 
Claim 9 method step (b) recites measuring “b) measuring in said hepatic tissue sample expression levels of genes from statistically significant ones of a selected majority of group 1 genes (PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TFN), a selected majority of group 2 genes (NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ADH1B, CYP2E1)”. It is unclear does statistically significant ones mean and what are the criteria to be statistically significant ones.
Claim 9 method step (d) recites identifying over-expressed and under-expressed gene expressions according to proinflammatory, immune regulation, metabolic protection and fibrogenic/regeneration classes of gene. This recitation is confusing because it is unclear what it means to identify expressions (i.e. over-expression or under-expression) (or how the method step of identification is conducted) in classifying the genes according to each class (i.e. proinflammatory, immune regulation, metabolic 
Claim 9 method step (e) recites “treating said patient with anti-inflammatory therapy or immunotherapy according extent of over-expressed and under-expressed genes residing in said respective classes”. 
In this regard, the specification discloses identifying functional categories of liver prometastatic genes including inflammatory genes (e.g. ID1, IL18, TNFSF14, ADH1B, CYP2E1) and immune regulatory genes (e.g. MRC1, ICAM1, SDC1, COL18A1, KNG1) (Table 3 page 21). However, metes and bound of “ the extent of over-expressed and under-expressed genes residing in said respective classes”, is unclear and the specification does not describe how “the extent…” is identified. The recitation as “respective classes” is confusing because it is unclear what genes are included in over-expressed and under-expressed genes in what classes. 
Claim 13, which depends from claim 9, recites “further comprising treating said patient by administering a drug that targets selected liver prometastatic genes, as well as gene expression products and receptors thereof and associated signaling pathways thereof”. This recitation is confusing because it is unclear what are selected liver prometastatic genes. Claim 9 does not recite any selected prometastatic genes. In addition, it is unclear what gene expression products and receptors are included in the method. Thus, the claim is unable to be further examined. 
Claim 6, which depends from calim1, recites “where said detecting step further includes: in comparison with corresponding genes of persons free of CRC, detecting 
selected ones of PRDX4, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TNF, ID1 and CRP genes; 
(ii) underexpression of selected ones of NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ALDH1B, CYP2E1 genes; 
(iii) altered correlation patterns of expressions among metabolic bioprotection genes and among proinflammatory and metabolic bioprotection genes; 
(iv) loss of expression correlation among proinflammatory-fibrogenic/regeneration and immune regulation genes; or 
(v) new gene clustering patterns for PRDX4, SDC1, VEGFA, ID1 and CRP genes.
	Claim 1 recites “(c) comparing expression levels of a selected majority of genes measured in said group 1 and/or group 2 with expression levels of respective genes of a person free of a colorectal tumor; and (d) detecting that the target patient has metastatic cancer if said selected majority of group 1 genes are overexpressed and/or said selected majority of group 2 genes are underexpressed”. In claim 6, the recitation as “comparison with corresponding genes of persons free of CRC”, indicates the method is directed to a plurality, while the method of claim 1 is directed to a person. Thus, there is insufficient antecedent basis for this limitation in the claim. The recitation as “corresponding genes” is confusing because it is unclear the comparison is conducted using respective genes obtained from a person who is free of colorectal cancer OR using other genes for this method step.  Claim 6 also recites abbreviation of colorectal cancer as “CRC” (para 2, specification), however, claim 1 does not recite its 
	With regard to claim 6 (i and ii), the recitation of “selected ones of..” is confusing because it is unclear all 10 recited genes are included in each group of “overexpression” and “under- expression” because the method step (c) in the claim 1 only required “selected majority of genes from the 10 recited genes of group 1 and group 2. 
With regard to claim 6 (iii and iv), it is unclear are the genes in the group of (A)  metabolic bioprotection genes; (B) proinflammatory genes and metabolic bioprotection genes: proinflammatory-fibrogenic/regeneration genes; and immune regulation genes. The specification provides classes of genes in Table 3, however, it is unclear what genes are detected for this particular method step. Thus, the claim is confusing. 
Claim 16, which depends from claim 14, recites 16, “where said detecting step comprises detecting a left-side colon location of said CRC tumor according to overexpressed levels of statistically significant ones of
 (i) proinflammatory genes IL18, ID1, TNF, TNFSF14, AND ADH1B,
 (ii) immune regulation genes ICAM1, MRC1, KNG1, and SDC1, and/or
(iii) metabolic bioprotection genes PRXD4, MTE1, P, NOS2 and CRP.
The recitation as “P” is confusing because “P” is not recited a gene in the method of claim 14. It is considered as a typo-error for “HP” based on the disclosure of the specification in Figure 4, Table 6, and para 59-60. In addition, it is unclear what does statistically significant ones mean. 
Claim 2, which depends from claim 1, recites “wherein the detecting step is carried out by selecting a majority of statistically significant genes of group 1 and/or 
Claim 14 recites “(c) determining the identity of over-expressed and under-expressed ones of said selected prometastatic genes within said respective classes of genes”. This recitation is indefinite because it is unclear what genes are included in over-expressed and under-expressed ones. In addition, it is unclear what does “identify of over-expressed and under-expressed ones” mean. For example, the over-expressed or under-expressed genes were determined after the method step of the measuring OR do they have such identify previously. It is unclear how to determine differential gene expressions to be overexpressed or underexpressed, in relation to what control sample? Furthermore, the claim recites the limitation " the identity" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 method step (d) recites detecting said anatomical location of said occult CRC in said patient according identified ones of over-expressed and under-expressed genes residing in said respective classes. This recitation is indefinite because it is unclear how to detect the anatomical location of the occult CRC tumor via the recited method. It is unclear what are included in the over-expressed and under-expressed genes. It is unclear what over-expressed and under-expressed genes are included in what classes. 
Claim Rejections - 35 USC § 112 (a) Enablement
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the 
The nature of the invention and the breadth of the claims:
Claim 14 is broadly drawn to a method which requires detecting anatomical location of an occult CRC tumor in a patient without clinical evidence of CRC via obtaining a hepatic biopsy from said patient; measuring in said biopsy expression levels of selected ones of prometastatic genes within proinflammatory, immune regulation, bioprotection and fibrogenic/regeneration functional classes of genes from selected majorities of group 1 genes, group 2 genes and/or group 3 genes and determining the identity of over-expressed and under-expressed ones of said selected prometastatic genes within said respective classes of genes, and detecting said anatomical location of said occult CRC in said patient according identified ones of over-expressed and under-expressed genes residing in said respective classes. The genes recited in the group 1 (PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TFN) and the group 2 (NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ADH1B, CYP2E1) are the elected species.
Claim 16, which depends from the claim 14, is directed to predicting a left-sided colon tumor via overexpressed levels of statically significant ones according to the classification of the genes from groups 1-3 (i.e. proinflammatory genes, immune regulation genes and/or metabolic bio protection genes). Genes recited under metabolic bio protection genes include non-elected species (e.g. NOS2) which was not under the examination. 

The claim also very broadly encompasses predicting the anatomical location of occult CRC tumor via determining the over-expression and under-expression of the selected prometastatic genes in the hepatic biopsy sample from a patient without clinical evidence of colorectal cancer with said respective classes of the genes in relation to any possible control sample (e.g. the selected prometastatic genes from hepatic biopsy of normal healthy subject or the selected prometastatic genes from hepatic biopsy of a subject having any cancer other than CRC or the selected prometastatic genes from hepatic biopsy of a subject with hepatic cancer or hepatic disease).
The amount of direction or guidance, and Presence and absence of working examples:
Claim 14 requires predicting the anatomical location of occult CRC tumor in a patient without clinical evidence of CRC via measuring in gene expression levels of selected majorities of group 1 genes, group 2 genes and/or group 3 genes. The genes recited in the group 1 (PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TFN) and the group 2 (NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ADH1B, CYP2E1) are the elected species, as described above. Claim 14 also requires detecting any possible anatomical location of occult CRC tumor throughout colon and rectum 
The specification discloses detecting gene expressions (i.e. genes recited in groups 1 and 2) in tumor-unaffected hepatic tissue in metastatic CRC tissues (Figure 1 A, Tables 1-2) and gene expression in liver metastasis  (Figures 2-3, para 56-58,Tables 1- 5); classifying prometastatic genes (Table 3), and comparing the expression levels of hepatic prometastatic genes in the hepatic tissue samples in relation to the expressions obtained from a person free of a colorectal tumor (Figures 2-3, para 56-57). 
In Figure 4 A-D and Table 6, the specification discloses the data that indicate the expression levels of the various genes differ according to the anatomical location of the patient’s primary CRC (i.e. rectum, left colon or right colon) (see para 59-60, para 75-77). The specification observing a majority of proinflammatory (7 out of 8), immune regulation (6 out of 9) liver prometastatic genes, but only a minority of fibro-regenerative (1 out of 5) and metabolic bio-protective (3 out of 8) were significantly (p<0.05) changed in patients with CRC versus patients without CRC (para 60, Table 3, Table 6, and Figs. 4A-4D). The specification discloses the assumption based on such findings that both the number and functional categories of liver prometastatic genes changed in patients with CRC may serve as a complementary diagnostic test for the quantitative assessment of liver metastasis risk and recurrence in patients with CRC, and thus, as a precursor, may form the basis of a method of detecting occult CRC subclinically in 
With regard to the data provided in Figure 4 A-D and Table 6, the disclosure of the specification indicates using these data to determine the anatomical location of the patient’s primary CRC (i.e. rectum, left colon or right colon), as described above (see para 59-60, para 75-77). However, the data are inadequate to provide the guidance for practicing the invention because the data does not show statistically significant differences between gene expression and the location. For example, in Fig. 4 A for ID1 expression, the gene expression levels of left sided colon and right sided colon are almost the same. 
However, the specification does not provide the experimental conditions in performing the method of predicting the anatomical location of an occult CRC tumor a patient without clinical evidence of CRC. For example, the specification does not provide the type of control sample in determining recited gene expressions in hepatic biopsy of the patients. For example, the specification does not provide data that indicate a statistical significance in differentiation the anatomical location of an occult CRC tumor in a patient without clinical evidence of CRC compared to the gene expressions obtained from hepatic biopsy from a patient with known anatomical location of CRC tumor with clinical evidence of CRC. In addition, it is unclear how this study was conducted because the specification fails to adequately provide the information of the study design and the data analysis. Thus, it is highly unpredictable to predict the anatomical location of an occult CRC in the method as claimed invention. 
The state of the prior art and the predictability or unpredictability of the art:

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary: 
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive study in determining the gene expressions analysis in hepatic biopsy samples between a patient without clinical evidence of CRC and a reliable control group.  The skilled artisan would be required to perform extensive study that provide the data of gene expressions (i.e. over-expression or under-expression) in each class of prometastatic genes in a hepatic biopsy sample that correspond to a particular anatomical location of CRC tumor (e.g. left or right colon or rectum).
The research required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort.  
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-2, 6, 14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional 
Step 1
Claims 1 and 14 are independent claims. 
Claim 1 recites a method of detecting prometastatic hepatic cancer in a target patient having a colorectal tumor. 
Claim 14 recites a method of detecting anatomical location of an occult CRC tumor in a patient without clinical evidence of CRC. 
Therefore, the claims are directed to a process, which is one of the statutory categories of invention. (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception.
Claims 1 and 14 are directed to measuring genetic expression levels of a number of recited genes (i.e. genes recited in group 1 and 2) in a tissue sample to detect the prometastatic hepatic cancer in a target patient having a colorectal tumor or for detecting anatomical location of an occult CRC tumor in a patient. Thus, the claims set forth a correlation between recited genes in a tissue sample from a subject and detecting the prometastatic hepatic cancer in the or for detecting anatomical location of an occult CRC tumor in a patient. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally 
Furthermore, the claim 1 directed the method steps of comparing expression levels of recited genes with the expression levels of respective genes indicative of a person free of a colorectal tumor; and detecting that the target patient has metastatic cancer if certain ones said selected majority of group 1 genes are overexpressed and/or certain ones said selected majority of group 2 genes are underexpressed.
Claim 14 recites method steps of determining the identity of over-expressed and under-expressed ones of said selected prometastatic genes within said respective classes of genes, and detecting said anatomical location of said occult CRC in said patient according identified ones of over-expressed and under-expressed genes residing in said respective classes.
Theses method steps of “comparing or determining” or “detecting” based on the result of the comparing or the determining could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. 
Therefore, the claims are directed to at least once exception which may be termed a law of nature, an abstract idea or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claims 1 and 14 recite method steps of “obtaining” and “measuring gene expression” in hepatic tissue sample as described above. This method step was well understood, routine, and conventional prior to the effective filing date, as exemplified in cited prior art herein [Bertucci et al., Oncogene; 2004; 23: 1377–1391; Li et al. 
INTERNATIONAL JOURNAL OF ONCOLOGY; 2004; 24: 305-312; Brodt. Clin Cancer Res; 2016; 22(24): 5971-5983 (Review); Vidal-Vanaclocha, Cancer Microenvironment; 2011; 4:163–180; Beaskoetxea et al. Proc Amer Assoc Cancer Res; Cancer Research; 2006; Volume 47: page 1-4 (abstract 4298); Ki et al. Int. J. Cancer: 2007; 121: 2005-2012; Grimm et al. BMC Cancer; 2010;10; 82: 2-11; YAMASAKI et al. INTERNATIONAL JOURNAL OF ONCOLOGY; 2007; 30:129-138; Nadal et al. World J Gastroenterol; 2007; 28; 13(44): 5832-5844; Fritzmann J. et al. 2009; 37:165–175; 
The claims are not directed to patent eligible subject matter
Claim 2, which depends from claim 1, further limit the method step of detecting that comprises selecting a majority of statistically significant genes from group 1 and/or group 2. Claim 6, which depends from claim 1, further limit the method step of detecting that comprises comparing the measured results of gene expression. Claim 17, which depends from claim 14, also further limit the method step of detecting that comprises comparing the measured results of gene expression. As described above, the method step of detecting recited in the claims 1 and 14 is the mental step. Performing “the selecting or the comparing” also involves a mental process. Theses method steps of “selecting or comparing” based on the results could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. In addition, these limitations narrow the scope of the judicial exception.  These limitations do not add any additional elements that integrate the judicial exception into a practical application; and do not provide significantly more than the recited judicial exception. 
Thus, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Interpretation
With regard to claims 1-2, 9 and 14, the recitation as “selected majority” OR “selecting a majority” OR “selected majorities of genes out of 10 recited genes from the group 1 or group 2 are to be considered “majority”. In this situation, the speciation fails adequate support for this limitation, as described 

13.	Claims 1 and 6 are rejected under 35 U.S.C. 103 being unpatentable over Ki (Ki et al. Int. J. Cancer; 2007; 121: 2005–2012), in view of Grimm (Grimm et al. BMC Cancer; 2010;10; 82: 1-11) and Beaskoetxea (Beaskoetxea et al. Proc Amer Assoc Cancer Res; Cancer Research; 2006; Volume 47: page 1-4 (abstract 4298), as evidenced by Evidence I [Platform GPL1390, retrieved from internet (
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL1390 and 
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?view=data&acc=GPL1390&id=11300&db=GeoDb_blob92), retrieved on 02/02/2022].
The claims are examined as the methods of measuring genetic expression levels of a combination of genes in the tissue sample ncluding the 10 genes in the group 1 and 8 genes in the group 2, consonant with the elected species, as described above.The claims are examined as requiring measuring genetic expression levels of all 18 genes recited in group 1 and group 2. In addition, the recitation as “selected from ..” in the claim 1, the recited language suggests that the election is MOOT, since the genes could be selected from the 18 recited genes.



Ki teaches a method of measuring genetic expression levels in hepatic tissue samples from colorectal cancer (CRC) patients (see abstract, p 2005 col 2 para 3). Particularly, Ki teaches measuring gene expressions in the following tissue samples; surgical specimen of CRC tumors and matched normal mucosa from CRC patients, liver metastasis tumor samples of CRC patients, and normal liver tissue samples from CRC patients (see p 2005 col 2, p 2007 col 1, Table 1). The method of detecting gene expression in normal liver tissue samples from CRC patients shows detecting tumor-unaffected hepatic tissue samples from the CRC patient. 
Ki teaches extracting RNA from the samples, measuring gene expression in the sample via microarray, and performing data analysis to determine liver metastasis genes (see p 2006 col 1-2, p 2008 col 1 para 2 through col 2, p 2010 col 1 para 2, Figures 1-4, Table II). Ki teaches the method of identifying liver metastasis-related genes by determining the gene expressions between colorectal primary tumors with liver metastasis and normal liver, and also performing the data analysis using the data from normal colon mucosa samples; and detecting organ specific genes from normal colon and liver (see p 2006 col 2, p 2007 col 1-2, p 2008 col 1 para 2 through col 2, p 2010 col 1 para 2, Figures 1-4, Table II, supplemental Table II).  Ki teaches detecting 
Thus, Ki teaches the methods of detecting prometastatic hepatic cancer in a patient having a CRC via measured gene expression data in hepatic tissue compared to normal colon mucosa, as described above.
Ki does not teach comparing the expression levels of the genes measured with the expression levels of respective genes of a person free of a colorectal tumor.
Ki does not explicitly describe a number of genes measured in the study although Ki teaches measuring thousands of genes in the method (e.g. 17,104 genes) (see 2006 col 1 para 3). 
Grimm teaches a method of measuring gene expression levels in hepatic biopsy sample to detect liver metastasis for colon carcinoma via PR-PCR analysis (e.g. IL10, TNF alpha) (see abstract, p 2 col 2, p 3 col 2). Particularly, Grimm teaches measuring gene expression levels in liver tissue sample collected from a mice that was injected with colon carcinoma cells in phosphate buffer solution (PBS), and liver tissue samples collected from a mice from a control group that was only injected with PBS (see p 2 col 2). This indicates that Grimm teaches comparing gene expression levels between the hepatic tissue sample from a CRC patient and the respective genes hepatic tissue sample from a healthy control that is person free of a colorectal tumor.
Beaskoetxea teaches a method of measuring gene expression levels in hepatic tumor samples (both hepatic metastasis and tumor-unaffected hepatic tissue samples) in colon cancer patients and peripheral blood of healthy donor samples via DNA microarrays (i.e. 22K human60-mer microarrays) and RT-PCR assay (see page 1). 
Furthermore, the probes present on the 22K human60-mer microarrays are described in NCBI GEO platform GPL1390 which include probes for detecting all the recited genes [i.e. PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TNF; NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ADH1B, CYP2E1] (see the Evidence I). Thus, the teachings of Beaskoetxea teaches inherently include measuring the level all recited genes in group 1 and 2 in unaffected hepatic tissue samples in colon cancer patients. 
Furthermore, claim 1 recites “(d) detecting that the target patient has metastatic cancer if said selected majority of group 1 genes are overexpressed and/or said selected majority of group 2 genes are underexpressed. This is a conditional method step only requires to perform if the selected majority of group 1 genes are overexpressed and said selected majority of group 2 genes are underexpressed. Thus, the method step of detecting the target patient has metastatic cancer is not required if the over and under expression is not observed. None of the reference teach observing the over/under expression for a majority of the measured genes? (or something like that to make the point why the optional limitation does not have to be met).  
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of detecting liver metastasis gene signatures colorectal cancer, as taught by Ki, with the 
Claim 6, which depends from calim1, the claim is directed to detecting overexpression of selected ones of PRDX4, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TNF, ID1 and CRP genes or underexpression of selected ones of NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ALDH1B, CYP2E1 genes or  altered correlation patterns of expressions among metabolic bioprotection genes and among proinflammatory and metabolic bioprotection genes or loss of expression correlation among proinflammatory-fibrogenic/regeneration and immune regulation genes. The recitation “ones of” is interpreted to require detecting less than all of the recited genes.  
The teachings of Ki in view of Grimm and Beaskoetxea, as applied to claim 1 above, are fully incorporated here. Ki teaches detecting gene signatures that are upregulated or downregulated in normal liver compared with normal colon tissues; or liver metastasis genes that are upregulated or downregulated in the method (see p 2007 col 2, p 2008 col 1-2, Table II, p 2009, p 2010 col 1 para 3-4 through col 2). Furthermore, Grimm teaches detecting increased expression of IL-10 and TNF-alpha correspond to CRC hepatic metastasis compared to corresponding genes of a person free of CRC in the method (see abstract, p 4 col 2 para 2, p 2 col 2). 
Thus, Ki in view of Grimm and Beaskoetxea, teaches detecting overexpression of selected ones of IL10 and TNF among genes recited in the group 1.
The Evidence I
This evidence shows WHAT? (as evidenced by Platform GPL1390, retrieved from internet (

https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?view=data&acc=GPL1390&id=11300&db=GeoDb_blob92), retrieved on 02/02/2022)
Group 1 (PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TNF)

    PNG
    media_image2.png
    88
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    130
    975
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    975
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    139
    975
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    108
    975
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    147
    972
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    158
    981
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    77
    919
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    98
    923
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    182
    975
    media_image11.png
    Greyscale

 Group 2 (NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ADH1B, CYP2E1) 
        

    PNG
    media_image12.png
    70
    647
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    52
    616
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    87
    814
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    116
    724
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    70
    924
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    56
    720
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    55
    1015
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    65
    906
    media_image19.png
    Greyscale



14.	Claim 9 is rejected under 35 U.S.C. 103 being unpatentable over Ki (Ki et al. Int. J. Cancer; 2007; 121: 2005–2012), in view of Grimm (Grimm et al. BMC Cancer; 2010;10; 82: 1-11), Beaskoetxea (Beaskoetxea et al. Proc Amer Assoc Cancer Res; Cancer Research; 2006; Volume 47: page 1-4 (abstract 4298), Yamaski (Yamaski et al. INTERNATIONAL JOURNAL OF ONCOLOGY; 2007; 30: 129-138, and Zarour (Zarour et al, Cellular and Molecular Gastroenterology and Hepatology; 2017 March, Vol. 3, No. 2: 163-173, as evidenced by Evidence I [Platform GPL1390, retrieved from internet (
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL1390 and 
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?view=data&acc=GPL1390&id=11300&db=GeoDb_blob92), retrieved on 02/02/20220].
The claim is examined as a method of measuring genetic expression levels of a combination of genes in the tissue sample selected from 10 genes in the group 1; and 8 genes in the group 2, consonant with the elected species, as described above.
The claim is examined as requiring measuring genetic expression levels of all 18 genes recited in group 1 and group 2. In addition, the recitation as “selected majority of ..” in the claim 9, the recited language suggests that the election is MOOT, since the genes could be selected from the 18 recited genes.
Claim 9 is directed to a method of diagnosing and treating a patient suspected of having a subclinical liver micrometastasis disease or subclinical liver metastasis with a targeted gene therapy via obtaining hepatic tissue sample from the patient; and measuring genetic expression levels of a number of genes in said tissue sample selected from group 1 (PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, 
Ki teaches a method of measuring genetic expression levels in hepatic tissue samples from colorectal cancer (CRC) patients (see abstract, p 2005 col 2 para 3). Particularly, Ki teaches measuring gene expressions in the following tissue samples; surgical specimen of CRC tumors and matched normal mucosa from CRC patients, liver metastasis tumor samples of CRC patients, and normal liver tissue samples from CRC patients (see p 2005 col 2, p 2007 col 1, Table 1). The method of detecting gene expression in metastatic liver and normal liver tissue samples from CRC patients shows detecting the metastatic status of hepatic tissue samples from a patient. 
Ki teaches extracting RNA from the samples, measuring gene expression in the sample via microarray, and performing data analysis to determine liver metastasis genes (see p 2006 col 1-2, p 2008 col 1 para 2 through col 2, p 2010 col 1 para 2, Figures 1-4, Table II). Ki teaches the method of identifying liver metastasis-related genes by determining the gene expressions between colorectal primary tumors with liver metastasis and normal liver, and also performing the data analysis using the data from normal colon mucosa samples; and detecting organ specific genes from normal colon and liver (see p 2006 col 2, p 2007 col 1-2, p 2008 col 1 para 2 through col 2, p 2010 col 1 para 2, Figures 1-4, Table II, supplemental Table II).  Ki teaches detecting upregulated genes and downregulated genes in normal liver compared with the normal colon tissues (p 2007 col 1-2, Supplemental II). 
Thus, Ki teaches the methods of detecting metastatic hepatic cancer in a patient having a CRC via measured gene expression data in hepatic tissue compared to normal 
Ki does not teach comparing the expression levels of the genes measured with the expression levels of respective genes of a person free of a colorectal tumor. Ki does not explicitly describe a number of genes measured in the study although Ki teaches measuring thousands of genes in the method (e.g. 17,104 genes) (see 2006 col 1 para 3); identifying over-expressed and under-expressed gene expressions according to the functional classes of genes; and the method of treating the patients. 
Grimm teaches a method of measuring gene expression levels in hepatic biopsy sample to detect liver metastasis for colon carcinoma via PR-PCR analysis (e.g. IL10, TNF alpha) (see abstract, p 2 col 2, p 3 col 2). Particularly, Grimm teaches measuring gene expression levels in liver tissue sample collected from a mice that was injected with colon carcinoma cells in phosphate buffer solution (PBS), and liver tissue samples collected from a mice from a control group that was only injected with PBS (see p 2 col 2). This indicates that Grimm teaches comparing gene expression levels between the hepatic tissue sample from a CRC patient and the respective genes hepatic tissue sample from a person free of a colorectal tumor. Furthermore, Grimm teaches detecting increased expression of IL-10 and TNF-alpha correspond to CRC hepatic metastasis 
Beaskoetxea teaches a method of measuring gene expression levels in hepatic tumor samples (both hepatic metastasis and tumor-unaffected hepatic tissue samples) in colon cancer patients and peripheral blood of healthy donor samples via DNA microarrays (i.e. 22K human60-mer microarrays) and RT-PCR assay (see page 1). Beaskoetxea teaches detecting over-expression of 177 genes in hepatic metastases (see page 1-2); and observing new genes associated with hepatic growing human colon cancer and their regulation by factors from the hepatic and tumor microenvironment (page 2). 
Furthermore, the probes present on the 22K human60-mer microarrays are described in NCBI GEO platform GPL1390 which include probes for detecting all the recited genes [i.e. PRDX4, CRP, ID1, MT1E, TNFSF14, MRC1, ICAM1, IL18, IL10, TNF; NGF, EPHA1, ERBB2IP, SDC1, COL18A1, KNG1, ADH1B, CYP2E1] (see the Evidence I). Thus, the teachings of Beaskoetxea teaches inherently include measuring the level all recited genes in group 1 and 2 in unaffected hepatic tissue samples in colon cancer patients. 
With regard to the method step (d), claim recites “(d) identifying over-expressed and under-expressed gene expressions according to proinflammatory, immune regulation, metabolic protection and fibrogenic/regeneration classes of genes”. Thus, this method step of identifying does not require identifying gene expressions that are measured in the method step (b).


Yamasaki further teaches that “more accurate prediction of liver metastasis and clinical outcome should benefit the optimization of cancer treatment, including adjuvant therapy and postoperative surveillance, for individual patients, and at the same time avoid over- or unnecessary treatment and reduce overall cost. Chronological analysis of the gene expression profile should enable a better understanding of the metastatic process. The identified ‘interesting’ genes and profiles could help design new strategies for the treatment and diagnosis of metastasis” (see p 137 col 1). In addition, Yamasaki teaches that predicting liver metastasis via detecting the gene expression profiles would 
Zarour teaches methods of detecting and treating the metastatic spread of CRC to the liver, determining the relationship of discrete gene signatures with prognosis, and  determining the approaches to maximize regional and systemic therapies aimed at decreasing intrahepatic recurrence, review recent insights into the tumor microenvironment, and summarize advances in noninvasive multimodal biomarkers for early detection of primary and recurrent disease (see abstract). Zarour teaches using immune therapy in treating the CRC cancer and metastasis (e.g. liver metastasis) and designing targeted and real-time treatment for high-risk patients (see abstract, Figure 1, p 168 col 2 para 3 through p 169 col 1-2).
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of detecting liver metastasis gene signatures colorectal cancer, as taught by Ki, with the methods of Grimm, Beaskoetxea, Yamasaki and Zarour. 
The teachings of Ki include detecting determining prometastatic hepatic cancer through detecting gene expression levels in hepatic tissue samples from the CRC patients. Ki does not teach comparing the expression levels of the genes measured with the expression levels of respective genes of a person free of a colorectal tumor although Ki teaches using normal colon mucosa as control in the method. The teachings of Grimm provide the method of detecting differential gene expression levels in hepatic tissues samples between colon cancer patient and control patient free of a cancer. Furthermore, Ki teaches detecting thousands of genes that correspond to liver 
Thus, it would have been obvious to have detected differential gene expression levels in the liver samples with control samples from a person free of a colorectal tumor, as taught by Grimm, in the method of Ki, to provide gene signatures data for colorectal liver metastasis that is capable of comparing the data from healthy liver from a healthy subject. In addition, it would have been obvious to have used the DNA microarray to detect gene expression  in as taught by Beaskoetxea, to have identified genes into the functional group as taught by Yamasaki, in the method of Ki and Grimm, to obtain the method that would have additional genes with associated functions responsible for hepatic and tumor microenvironment. Ki in view of Grimm, Beaskoetxea, and Yamasaki suggest treating the patients, however, the references do not specifically teach treating the patient with a specific therapy. Zarour teaches treating the metastasis and CRC using immunotherapy. Thus, it would have been obvious to have included the method of treating by Zarour, in the method of Ki in view of Grimm, Beaskoetxea, and Yamasaki. One skilled in the art could have combined the elements as claimed because all the methods were known, and the combination would have yielded predictable results detecting gene signature and treating a patient for liver metastasis via detecting gene 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T.J./ Examiner, Art Unit 1634          

/JULIET C SWITZER/Primary Examiner, Art Unit 1634